 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonahan Ford Corporation of FlushingandLocal868, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Cases 29-CA-1054, 29-CA-1115October 18, 1969DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDZAGORIAOn July 10, 1968, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Exam-mer, with the following additions.The Trial Examiner found that the allegations ofthe complaint charging harassment and deprivation ofthe five discriminatees were substantiated by theevidence, and that these actions forced the five cardsigners (Indich, McCarthy, Karsh, Walker, and Gia-copelli) to leave Respondent's employ on variousdates near the end Of June. In so finding, he relied onallof the evidence of harassment tactics as outlined inthe testimony of the discriminatees, and in theremarks made to employees during the course of theiremployment and at the time of their terminations.We agree with the Trial Examiner that the record asa whole shows a pattern of behavior on the part ofRespondent which led to the constructive dischargesof the five employees. However, we find that therecord reveals further evidence substantiating thecircumstances upon which he relied.With regard to McCarthy, the Trial Examiner foundthat he was threatened on June 19 that he wouldnever sell another car at Monahan Ford, and that he"would never work at another Ford dealer in thecountry" for failure to submit a letter of resignationwhen requested to do so. The uncontradicted testi-mony of McCarthy further shows that, because the173 NLRB No. 37situationatMonhahan Ford became increasinglyworse, he accepted a job offer from a Ford dealer inChicago and left the employ of Respondent. Twodays later, Respondent's used car manager ConsolecalledMcCarthy and asked if' he was giving up.McCarthy replied that he was quitting and would notbe back.Karsh testified that near the end of June it becameso hard to work at Monahan Ford that he quit. Whenhe told Pederson, Respondent's general manager, thathe was quitting, Pederson asked if he would stay andsaid,"Now that I have the union beat, you arewelcome to stay." Pederson also told him to keep thekeys to the demonstrator for a few days and think itover.Karsh refused this offer. Monahan called him afew days later and asked Karsh to come back becauseeveryone had left and he needed a good salesman.Karsh testified that he did not go back because "afterthe way I was treated, I didn't think I could work forhim anymore."Walker also left the employ of Respondent aroundJune 23 due to the treatment given him by Re-spondent's supervisor Pederson. The testimony ofKarsh, Monahan, and Walker point out the fact thatMonahan had made it clear that he wanted Walker tostay, regardless of the outcome of the union cam-paign.However, the actions taken by Respondent'ssupervisors to harass the salesmen and discourageunionization did force Walker to find other employ-ment; and, when he did quit, Console did remarkabout how the employees had been warned that theywould be beaten (as shown in the Trial Examiner'sDecision).Indich testified that he left the employ of MonahanFord around June 22 or 23 because of "the constantbadgering and being insulted and called names" byRespondent's supervisors.Another of the five salesmen who had joined theunion, Giacopelli, stated that he knew that a coupleof the fellows had left Respondent's employ, andConsole told him, "It looks like you lost the battle."(as detailed in the Trial Examiner's Decision). Consolethen asked if he was going to quit also, to whichGiacopelli replied, "Yes, I won't work here anymoreunder these conditions."We find that the foregoing evidence concerning theincidentsof the terminations, coupled with theevidence of harassment relied on by the Trial Exam-iner, can lead only to the conclusion that the fivediscriminatees were constructively discharged in viola-tion of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and hereby - MONAHAN FORD CORP.orders that Respondent, Monahan Ford Corporationof Flushing, Flushing, New York, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.205IITHE LABOR ORGANIZATION INVOLVEDLocal 868, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (herein calledthe Union) is a labor organization within the meaning of theAct.III.THE UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended (herein the Act), was held on April 22 and 23, 1968,inBrooklyn, New York, pursuant to due notice The issueslitigated were whether Monahan Ford Corporation of Flushing(herein the Respondent or Company) violated Section 8(a)(1),(3), and (5) of the Act by engaging in various acts and conductmore fully detailed herein.'Upon the entire record in the case, including my observa-tionof the demeanor of the witnesses, and upon carefulconsideration of the arguments made and the briefs submittedby counsel for the General Counsel and counsel for theRespondent, I make the following-FINDINGS OF FACTIJURISDICTIONRespondent is a New York corporation maintaining itsprincipaloffice and place of business in the Borough ofQueens, city and State of New York, where it is engaged in theselling and distribution, at retail, of new and used automobiles,and in performing related services During the past year, whichperiod is representative of its annual operations generally,Respondent, in the course and conduct of its operations,derived gross revenues therefrom in excess of $500,000.During the same period, Respondent, in the course andconduct of its business operations, caused to be delivered andtransported to its place of business, automobiles and othergoods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 weretransported and delivered to its place of business in interstatecommerce directly from States of the United States other thanthe State of New York.Based upon the foregoing facts, which are undenied by theRespondent, I find that Respondent is and has been at alltimes material an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.A. Statement of theIssues1.Whether, on June 1, 1967,2 when the Union made itsdemand upon the Respondent for recognition and bargaining,it represented a majority of the Respondent's employees in anappropriate unit,2.Whether the Respondent's refusal, on and after June 1,toaccord recognition to the Union was prompted by agood-faith doubt of the Union's majority status,3Whether, on and after June 1, Respondent's agents andsupervisors engaged in conduct which interfered with, re-strained, and coerced its employees in the exercise of rightsguaranteed them under Section 7 of the Act, and4.Whether the quitting of five of Respondent's employeesnear the end of June constituted constructive discharges ofsuch employees.B.The Union's Organizational Campaignand Request for RecognitionDuring the evening of May 31, at a tavern in Flushing, NewYork, there was a meeting of five of the Respondent'ssalesmen with Union Representative Leonard Shifnn. At thattime, the latter collected signed authorization cards from eachof the five indicating their desire to have the Union representthem for purposes of collective bargaining.3The following day, June 1, at approximately 8.45 a in.,Union Representative Shifrin arrived at the premises of theRespondent and engaged in a conversation with John Pedersen,Respondent's general manager. Shifrln asked the latter if heremembered him, to which Pedersen replied, "Unfortunately, Ido."4 Shifrin then advised that he had signed up a majority ofhis (Pedersen's) people, and desired recognition and bargaining.In rather unkind language, Pedersen invited Shifnn out of hisoffice and a heated exchange followed. Shtfrin advised that theUnion intended to file a petition for an election with theLabor Board and threatened a picket line if he "heard that he[Pedersen]was harassing the people." After Pedersen againordered Shifnn out of the showroom, the latter left.5Shifrin returned to his office, and at 11 45 a.m. that day,dispatched a telegram to the Respondent over the signature ofJohn T. Burke, president of the Union, which stated asfollows:This is to advise you that we represent the majority ofyour automobile salesmen employees and request anIThe charge in Case 29-CA-1054 was filed July 18, 1967, thecomplaint in that case issued September 29, 1967. The charge in Case29-CA-1115 was filed September 29, 1967, and was amended onOctober 6, 1967. On October 30, 1967, the General Counsel, by theRegional Director for Region 29, ordered the cases consolidated andissued a consolidated amended complaint and notice of hearing TheRespondent filed answers to the complaints on or about October It,1967,and November 8, 1967.2 All dates hereinafter refer to the calendar year 1967 unlessotherwise indicated.3The five employees involved were Karsh, Indich, Walker, McCarthy,and Giacopelh.4 This was an apparent reference to an organizational campaigncarriedon by the Union at Respondent'sbusiness several yearspreviously,of which moreanon.5Theforegoing findings are based upon the credited testimony ofShifrin which is, in essence,not denied by Pedersen.The latter testifiedthat Shifnn appeared in the showroom needing a shave, and that heinvited him to leave noting that he looked "like a bum or he is a bum." 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDearlyappointment for the purpose of negotiating acollective bargaining agreement.There is no evidence that the Company responded to thetelegramorotherwise communicated with the Union re-specting the request for recognition and bargaining.6CAlleged Interference, Restraint,and Coercion1.Statements of company supervisorsDuring the afternoon of Thursday, June 1, John Monahan,president of the Company,called a meeting of salesmen, ofwhich there were eight' Also present were General ManagerPedersen and Used Car Manager Console,admitted supervisorsof the Company.At the meeting,which was held in Pedersen'soffice, Monahan inquired as to who had signed cards with theUnion, and the five signers raised their hands Monahan advisedthat the employees had their rights to join or not join theUnion, but that he had been through an organizationalcampaign 3 years before,and pointed out that the employeeswho were working for the Company at that time were nolonger working.He offered to give the names and addresses oftheseformer employees and suggested that the presentemployees"check with these guys and find out what happenedto them."8 Monahan related that there were ways that theresolutionof the union question could be delayed for aconsiderable amount of time and that nothing would beaccomplished by the employees turning to the Union. Hepointed out that on the previous occasion-on the day of thevote-Shifrinhad walked out and left the men before thecount, and that even if through some manner the Union wasable to get in, he had no intention of signing a contract withtheUnion,indeed, he stated that he would rather close hisdoors before he would sign such a contract.9Following Monahan's statements,Pedersen addressed thegroup to the effect generally that if any damage resulted to theCompany's property or theft thereof in connection with theunion campaign,he would have no hesitancy in having theemployees arrested-pointing out that he had friends on thepolice force.He closed his remarks by stating that if there wasanyone who had signed a card and now felt differently aboutit,he could come forward and that there would be no "hardfeelings" about it.' °AlthoughMonahan testified that his admitted reference tothe previous union campaign in his speech to the employees onJune 1 was "not said in the manner of a threat," an objectiveanalysis of the statements can lead only to that conclusion.Thus,we have the president of the corporation, after inter-rogating employees concerning their union activities,relatingthe story of how the Union was defeated in a previousinstance, and how the same tactics could be applied on thisoccasion, thereby pointing out in stark relief the futility of theemployees' exercising their Section 7 rights. Such statementsemanating from the Respondent's top officer in the sanctumof the general manager's office, at a meeting called for thespecific purpose of discussing unionization of the employees,could reasonably have only the effect of discouraging andintimidating them from continuing to exercise such rights,thereby constituting interference, restraint, and coercion with-inthemeaning of Section 8(a)(1) based upon Monahan'sadmitted testimony.' 1Other aspects of the meeting, based upon credited testi-mony of the employees, constitute additional violations ofthat section. Thus, the interrogation by Monahan as to whosigned cards, without anyassurancesagainst retaliation, in thecontext of a threat never to sign a contract with a union or toclosethedoors before he would sign such a contract,constitutes additional restraint and coercion within the mean-ing of Section8(a)(1).i 2I so find.In addition to the generalsalesmeeting,Monahan andPedersen spoke individually with some of the employeesconcerning union representation during this period, i e , theseveral days immediately following the Union's request forrecognition. Thus, Walker testified that on the day followingthe "steak and beans dinner" (hereinafter more fully discussed,which occurred on Friday evening, June 2), Monahan calledhim into his office and stated that he understood Walker hadsigned a union card and felt very strongly about the Union.Upon Walker's answering in the affirmative, Monahan statedthat he would not try to talk Walker out of it, but that hewanted Walker to know that regardless of how the matterturned out he wanted Walker to continue working with theCompany. Continuing, Monahan stated, "I cannot promise youanything, as you know, . . it is against the law.... But if thisthing is straightened out, one way or another, I might havebeen a little too stingy with my money, you can come talk tome, maybe we can work out a salary, vacation."Clearly this thinly veiled promise constitutes interferenceand restraint within the meaning of Section 8(a)(1) of the ActI so find.13McCarthy testified that the following Monday (June 5), hewas called into Pedersen's office, with Monahan present. Hewas interrogated by them as to whether he had signed a unioncard.When he answered in the affirmative, they expresseddisbelief, indicating that they thought he was a good enoughsalesman to become managementmaterial,and need not bedependent upon the Union to make a living. This interroga-tion, in the sanctum of the generalmanager'soffice, in thecontext of the prior threats, and without any assuranceagainst6 The Union subsequently filed a petition for an election, whichresulted in a decision and direction of election by the Regional Directordated July 13, 1967. However the election was never held, beingpresumably blocked by the charges filed herein. The petition waseventually withdrawn on January 24. 1968 (see Case 29-RC-762).7 In addition to the five salesmen who signed cards, namedhereinabove,there were Kenndy, Sinisgelli,and Copperman.8 The foregoing findings are based upon Monahan's testimony ascorroborated in essential respects by some of the employees includingMcCarthy,Karsh,and Walker.9The foregoing findings are based upon the mutually corroborativetestimony of McCarthy, Karsh, and Walker, which is credited.In fact,Monahan did not specifically deny the matter attributed to him exceptthat,pursuant to a leading question, he denied threatening theemployees with a loss of jobs or a loss of sales should they join theUnion.10 The foregoing findings are based upon the credited testimony ofKarsh and Walker, Pedersen was not interrogated concerning thisparticular meeting.11 CfBoume v. N.L.R.B,332 F 2d 47 (C.A. 2).12Ibid.13 The foregoing finding is based upon the credited testimony ofWalker,Monahan was not interrogated concerning this conversation. MONAHAN FORD CORP.207recrimination, constitutesan additionalviolation of Section8(a)(1) 'Karsh testified that, during the evening of the day of thegeneral salesmeeting, he was called into Monahan's officewhere both Monahan and Pedersen were present They askedhim why he joined the Union since it would get him in a lot oftrouble.They told him that the Union was a "bunch ofparasites" who wanted his money and asked him if he had paidhis $25 initiation fee. When he answered that he had, Monahansaid that it is usually waived. Monahan also advised that Karshwould never sell another car as long as he worked there andthat he would never make more than $50 a week. At the endof the conversation, however, Monahan apparently mellowedsomewhat and told Karsh that although he (Monahan) couldnot promise anything "because it is against the law, .. if andwhen this thing gets settled, [Karsh could] get a salary andpaid vacation and pay for our hospitalization."' 5 The contentsof this Interview clearly constitute coercive interrogation,threats, and promises violative of Section 8(a)(1) I so find.' 62The part-time employeesThe complaint alleges that, on or about June 1, theRespondent hired part-time salesmen in order to underminetheUnion and destroy its majority status.' 7 The recordreflects that five such part-time employees commenced em-ployment for the Respondent at some point in time near theend of May or first part of June. Their names were Quinn,Mason, Dunayer, Campo, and Kelly. Critical to the issues inthiscase is exactly when they started working for theRespondent and the purpose for which they were hired TheRespondent contends that they were employed because it wasunable to secure full-time salesmen, which it needed, and thatitwas under a directive from the Ford Motor Company toexpand its sales force Therefore, argues the Respondent,although it was generally against company policy, it employedthe "part-timers" as a last resortThe full-time salesmen consistently testified that the part-timers did not commence working at the Respondent until atleast the evening of June 1. Thus, Walker testified that duringthat evening he first noticed three of these men (Kelly, Mason,and Dunayer) in conversation with Pedersen on the showroomfloor, that neither of them actually sold cars on the floor thatnight, but Used Car Manager Console did add their names tothe "up sheet."' 8 Walker queried Console as to who theywere, and the latter replied that they were new salesmen whowould be commencing work that evening or the next eveningon the floor. Walker then inquired of General ManagerPedersenwhy the new salesmen were there and Pedersenreplied that this was just the beginning-that "if necessary [hewould] put 35 men on the floor." Continuing his inquiry,Walker asked why the Company was hiring new salesmen, towhich Pedersen replied that it was not unusual, that "wedid it the last time we beat you . . we will do it this time "McCarthy testified that the first time he noticed thepart-timers was Friday evening, June 2, when he saw three ofthem (he did not know their names) in Pedersen's office. Healso saw them that evening at the "steak and beans dinner"held at the restaurant across the street from the Company.' 9The three part-timers were at the dinner but were apparentlynot introduced to the remainder of the group since McCarthytestified that he assumed they were friends of Console because"they seemed very friendly to him " According to McCarthy,the three part-timers first appeared on the sales floor thefollowing Saturday morning and brought the sales force to 11instead of 8.Both Karsh and Indich testified that they first noticed thepart-timers during the evening of Friday, June 2, the latterstating that the names of the part-timers were placed on the"up sheet" for the first time that night. However, Karshtestified that they (the part-timers) did not actually commence"taking ups" until the following day.TheRespondent's evidence reflects that it had beenattempting to employ automobile salesmen since at least April,having advertised to that effect in the New York Times 20However, such advertisement sought men who were interestedin selling as a career and did not mention part-time salesmen.Indeed, as previously noted, it was theretofore Respondent'spolicy not to hire part-time salesmen, both Monahan andPedersen testifying that it was done on this occasion becauseof the lack of success in being able to secure full-timesalesmen.21Pedersen testified that, as a result of this determination toemploy part-time salesmen, he commenced interviewing pro-spective applicants during the latter part of April and the firstpartofMay, and that although he was "reluctant to usepart-timemen but having no alternative, [he]put them towork in the early part of May."(Emphasis added.) However,14 The foregoing findings are based upon the credited testimony ofMcCarthy,neither Monahan nor Pedersen being interrogated concerningthis conversation15 At that time,the employees paid for their own hospitalization.16 The foregoing findings are based upon the testimony of Karsh,again, neither Monahan nor Pedersen was interrogated concerning theinterview.Indreh testified that after the dinner hour on June 1, he andSinisgelliwere called into a customer'sbooth byMonahan in thepresence of Pedersen.In this interview,Monahan interrogated themconcerning signing union cards, advised them of the previous campaigninwhich the Union was defeated,acknowledged that he was notallowed to make promises or threats and did not at the time, butrequested consideration"when it boileddown to a final vote."Although, asin the instances set forth above, neither Pedersen norMonahan was interrogated concerning this particular interview,neitherwas Sinisgelli.Underthese circumstances,and sinceany findingthereonwould not expand the nature or scope of my recommended order, Imake no finding or conclusion respecting this conversation.17 As previouslynoted,the employee complement of Respondent'sfull-time salesmen was eight as of that date,of which five had signedunion authorization cards18 The"up sheet" consists of a list of salesmen andis issued dailyThe name at the top of the list first greets a customer as the lattercomes into the showroom.After that, the next on the list moves intothe "up position,"and so on in rotation.Only salesmen listed on the upsheet are allowed to approach customers on the floor of the showroom.19 The "steak and beans dinner"was a sales promotion scheme ofRespondent instituted in May. The regular salesmen were divided intotwo teams of four each,and the team that sold the most cars ate steakwhile the other team had beans for dinner.20 See Respondent's Exhibits I(a) and I(b)21 Monahan testified that prior to May 1967 the only man he couldrecallwho worked for the Company on a part-time basis was MasonThe latter had formerly worked for the Company as a regular salesmanuntilAugust 1966, when he left to return to his old trade as atool-and-die maker However,from that time until he returned to workfor the Company during the latter part of May or first part of June1967, he utilized telephone and office space at Monahan on a part-timebasis(usually on Wednesday and Friday nights)in an attempt to sell afew automobiles.During that period he worked no set number of hoursor days, and did not appear on the "up sheet"There is no evidence thathe appeared on the Company's regular employee payroll during theperiod from August 1966 until he was "reemployed"near the end ofMay or the first part of June 1967, and I would therefore find that hewas not a regular part-time employee during this period. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDnone of the part-time salesmen testified that they actuallycommenced working in the early part of May, nor do companyrecords so reflect. Thus, Quinn testified that he began workingforMonahan during "either the latter part of May or thebeginning of June," and that it was after a "party" had beengiven for the other men because he recalled the other mentelling him about the party.22 Quinn testified that he firstspoke to Pedersen 2 or 3 weeks earlier but he had received nofirm commitment from the Company at that timeDunayer had formerly been a full-time salesman for theCompany but was terminated sometime in 1966. He wasreemployed, according to his testimony, in "either May orJune. I think it was-I don't remember exactly." Dunayerasserted that he was friendly with Console, the Respondent'sused car manager, having been in the same army reserve unit,and that they had met for lunch from time to time. He relatedthat Console called him one evening and stated that there wasa problem at the Company, i.e., that the salesmen had beenabusing the customers and that "they [the Company] neededa little help." Console asked if Dunayer was available for work,and the latter proceeded to the Company's premises and spoketo Pedersen the same evening. Pedersen mentioned that a fewsalesmen were trying to get the Union in and were not "reallyworking," but were "fooling around" and abusing the cus-tomers. Although Pedersen sought theassistanceof Dunayerand offered him a part-time position, i.e., that he could work"part-time at [his] convenience," he also told Dunayer thatthere "could be picketing and you would have to cross thepicket line ... [and] there could be threats." Nevertheless,Dunayer accepted part-time employment and worked for theCompany for 6 weeks.As previously set forth, when James Mason23 was employ-ed as a regular part-timer by the Company, it was "around theend of May, the beginning of June." This is as definite asMason's testimony came respecting the exact day he com-menced "taking ups." On that occasion, he had a conversationwith Console in which the latter told him that the men weretrying to join the Union and, as a result, they were "snore orlessneglecting their job ... abusing customers and stuff likethat." Console asked Mason if he "would take ups ... in otherwords, go on officially as a part-timer," and Mason agreed.Jack Campo, another part-timer, testified that he wasemployed by Console, who was a personal friend of Campo,22 This was apparently a reference to the "steak and beans"dinnerthat the Company hadgivenduring the evening of Friday, June 223 The real name of this person is Salvator Martorana, but heassumed the alias of Mason"to make it easy for the public " He will beso referred to in this Decision.24 This was clearly a reference to the "steak and beans dinner,"heremabove referred to, and places the date of Campo's conversationwith Console as the evening of Friday,June 2.25 The foregoing findings are based upon the preheating affidavit ofCampo which was incorporated in the record herein as Campo'stestimony,through stipulation of the parties.26 Memorial Day in 1967 fell on Tuesday,May 30.27 As previously noted, Console was not called as a witness althoughno reason was offered for failure to do so. This failure warrants theinference that,if he were called,his testimony would not be favorableto the Respondent. See,United Mineral & Chemical Corporation,155NLRB 1890,1892 at footnote 4, see alsoAutomotive Textile ProductsCo Inc.,171NLRB No.157, section III, paragraph 5, of the TrialExaminer's Decision.28 Respondent, in its brief(page 2),relied heavily upon a finding oftheRegional Director in the representation case(29-RC-762, Re-spondent'sExhibit 4) as follows"In the last three days of May 1967,that "one Friday in May or June of 1967, Console called me atmy regular full-time job and told me that Monahan wasthinking of increasing its sales force." Campo went to theshowroom of the Company the same night he received thetelephone call and attended the dinner which Monahan ran incelebration of a contest between the automobile salesmen.24Campo further testified that he believed he was the only newemployee that started that night-that Dunayer had started towork at Monahan before that and Quinn started a day or twoafterwardsCampo continued to work for Monahan 5 nightsper week plus all day Saturday, until he quit in September 25Charles T. Kelly testified that he had worked for theCompany on a regular basis from 1962 to 1964, and wasrehired at the beginning of May 1967, that he heard that theCompany was looking for salesmen, so he went over oneafternoon and talked to Pedersen about a job, that Pedersenagreed to hire him in the early part of May and that he actuallystartedwork before Memorial Day,26 that at the time hecommenced working there he is "sure" that Dunayer wasworking there and he "believe[d]" that Mason was workingHowever, as previously noted, Dunayer testified that at hisemployment interview with Pedersen the latter advised thatthe Union was trying to get in, and Pedersen admittedly hadno knowledge of any union activity until his conversation withShlfnn on the morning of June 1. Similarly, with respect toMason, it is to be recalled that he testified that in his originalemployment interview with Console, the latter advised that themen were trying to join the Union. Although Console did nottestify, it may be reasonably assumed that his testimony in thisrespect would be similar to that of Pedersen.27These facts, taken with all the other testimony in the recordwhich consistently showed that the part-time employees didnot commence working until after the Union's request forrecognition, lead me inescapably to the conclusion, and I find,that the part-time employees were not committed to employ-ment by the Respondent until after the Union's request forrecognition on the morning of June 1 2 8While there is no doubt that the evidence reflects that theCompany was seeking to add at least two salesmen to itsemployee complement prior to its knowledge of union activityamong the salesmen, substantial evidence shows that no firmcommitment was made to employ part-time salesmen, and nopart-time salesmen actually commenced work, until subsequentthe Employer hired 5 part-time employees, who commenced work inthe period between May 29 and June 1, 1967."Although the wholerecord in the representation case was not made a part of the record inthe instant proceeding,and therefore is not before me, the foregoingfinding is apparently based upon the testimony of Respondent's thenofficemanager,Pizzola, who did testify in the representation case aswell as in the instant case,and some of his testimony in the former wasincorporated in the latter. Thus he testified that for the week endingJune 1, 13 employees appeared on the payroll of the Company, but hewas unable to state with accuracy what date they actually commencedwork. Based on W-4 forms which the employees themselves filled outsubsequent to their employment,Pizzola made notations on the payrollrecords as to when they were hired, and some of the notations indicatedMay 29 and May 31(theW-4 forms themselves were not introducedinto the record, the Company contending that it was unable to locatethem),however, since the forms were completed by the employeesthemselves and they later testified to circumstances respecting their dateof employment subsequent to the dates noted by Pizzola on the payrollrecords, as hereinabove described, I ascribe very little probative value tosuch notations,and prefer to rely on the oral testimony of the witnessesrespecting the circumstances in which they undertook employment withthe Company. MONAHAN FORD CORP209to the Union's request for recognitionIn the light ofallthe testimony in the record as a whole, includingparticularly the Respondent's antiunion animus and its agents'revelation to the employees that such a tactic was used todefeat the Union in a pnor campaign, plus their statements tothe part-time employees themselves upon their being inter-viewed for employment, I find, in agreement with thecontentions of the General Counsel, that the employment ofthe part-time employees, in the circumstances revealed in theinstant record, was in order to undermine the Union and todestroy its majority status among the salesmen.293.Other allegations of interference,restraint, and coercionThe complaint alleges that from June 1 to June 28 theRespondent reduced the earnings of its employees by dis-approving sales they had arranged with potential customers,and by assigning said employees to more arduous and lessagreeable job tasks because they had joined and assisted theUnion. The evidence disclosed that the "arduous and lessagreeable job tasks" consisted of requiring the regular salesmentomake a large number of daily telephone calls from atelephone list, to address and mail 50 postal cards a day topotential customers, to regularly go out and place "Would youtake it" cards on automobiles parked in parking lots,30 bydepraving the salesmen of his free demonstrator car altogetheror by substituting a " junker"3 i for a late model car which thesalesman normally had as a demonstrator; and by rigidlyenforcing a rule requiring the salesman who was at the head ofthe "up sheet" to remain rigidly in a small square on the salesfloorWithout detailing individual testimony, it may be statedthat the full-time salesmen consistently related that prior totheUnion's request for recognition, the working rules andconditions at Respondent's facility were relatively lax. That isto say, the salesmen normally used telephone calls to follow upprospective sales but rarely used the telephone list to callprospective customers "cold" except dunng periods of theyear when the sales are slow.32 Similarly, with respect to thepostal cards and "Would you take its," such sales promotiondevices were used from time to time, but the rule was never asstrictlyand rigidly enforced pnor to June 1 as it wasafterwards 33The evidence is similarly consistent with respect to therequirement that following June 1, the salesman in the "upposition"was required to maintain himself rigidly in afoot-square box (marked by terra cotta tile) on the showroomfloor whereas previously he was able to move around theshowroom and talk to other salesmen dunng the absence ofthe customers. Also, the testimony reflects that those salesmenwho had late model demonstration cars were asked to turntheir cars in (assertedly to be sold to customers) and wereeither not replaced at all, or ")unkers" were substituted.Pedersen testified that, dunng the course of a year, theaverage salesman would change his demonstration car at leastthree or four times While there is a possible coincidence that asubstantial number of such cars would be called in within aperiod of a couple weeks,34 the record evidence is sufficientlysubstantial, inmy judgment, to sustain the General Counsel'scontention on this issue. Accordingly, I find that the Respond-ent, subsequent to June 1, stepped up the enforcement of itswork rules and practices as aforementioned for the purpose ofharassing the full-time salesmen and in retaliation for theirunion membership and activities.35Similarly, I find substantial evidence to support thecontention of the General Counsel that subsequent to theUnion's request for recognition Pedersen disapproved several"deals" proposed by the full-time salesmen respecting sales ofautomobiles to prospective customers, which would probablyhave been approved under previous standards Thus Walkertestified that on the afternoon of June 1, immediatelyfollowing the Shifrin-Pedersen incident above described, thelatter came to Walker with a folder regarding the sale of aThunderbird automobile which Walker had made with acustomer named Fleis several days previously, in which therewas a profit involved of some $450 to $500. The deal involveda car which had to be ordered because Fleis did not like thecolor of the car the Company had in stock Pedersen directedWalker to call Fleis and tell him to take the car in stock or toforget about the deal. Walker reminded Pedersen that Monahanhad been involved with him (Walker) in the transaction andboth of them had tried to sell Fleis the car in stock, and herefused it. He asked Pedersen if it were possible to locate29 1 have also considered significant to this issue the fact that thepart-time employees worked for Respondent for only a short period,Kelly being the only one still working for the Company at the time ofthe hearing As far as the record shows,none of them were replaced.30 This is a sales promotion device for the purpose of interesting apotential customer in a new car It states on its face,"Would you takeIX number of dollars] for this car in trade on any car in our stock""and lists the various models of cars in the Respondent's inventory. Thecard has imprinted the name of the Respondent,itsaddress, andtelephone number and at the bottom is a blank in which the salesmanmay insert his name(see General Counsel's Exhibit 4).31 A junkeris,as the name implies, an older, less prestigious usedcar which normally sells for $25 or $5032 Karsh testified that from the end of March until the middle ofAugust is normally a busy season of the year This testimony was notrefuted by the Respondent except that Monahan testified that duringMay and June 1967 there was a shortage of cars because the Ford MotorCompany closed down their plant early that year in order to changeover to 1968 models33 Pedersen's denial in this respect is not credited.Respondent, inits brief,points to Respondent's Exhibit 3 which is an order for 25,000imprinted postal cards,such order being dated April 7, 1967, longbefore the union campaign began However,Ido not understand thattheGeneral Counsel denies that the sending of postal cards toprospective customers is a reasonable business practice or that Re-spondent's salesmen utilized such a practice in the past.The point isthat the practice was not strictly enforced prior to June 1, andafterwards it was, the reasonable inference being, when considered inthe context of Respondent'sother antiunion acts and conduct,that itwas an arduous task enforced as a retaliatory measure for theemployees'union activities34 Indich did not have a demonstrator,but rather borrowed othersalesmen's cars However,after May 31, he was advised that he was notallowed to borrow their cars anymore.35 See, e g.,West Side Plymouth,Inc.,170 NLRB No 98 TheRespondent argues that since "all employees,union as well as nonunion,were required to perform the same duties,"no violation may be found.This argument is similar to that which runs that an employer mustdiscriminate against all union members before a finding may be madethat he discriminated against one. This argument has been heretoforeadvanced and rejectedNachman Corporationv.N L R.B.,337 F 2d421 (C.A.7), and cases cited.Moreover,the evidence shows that therules were not enforced as rigidly against the part-time employees. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother car through the area locator, which is a commonpractice.Pedersen advised that he had already called thelocator and that there was no car of this description available,and that Fleis would either take the one they had in stock orthere would be no deal Whereupon, Walker did as directed,and Fleis came to the agency the next day and secured hisdepositmoney 36 Walker testified that as a result of thistransaction he lost $40 a week in salary and a commission ofroughly $100.37Employee Jack Indich testified that following the uniondemand for recognition, he presented to Pedersen what he(Indich) considered a "pretty good deal" on a trade for a new1967 Mustang. Pedersen refused to accept the deal unlessIndich secured a couple hundred dollars more from thecustomer. The customer refused to pay the extra money AfterIndich left the Respondent's agency and went to work foranother Ford agency, the same customer called him at the newagency and Indich sold the customer the same car at theidenticalfigurewhich he tried to sell it to him at theRespondent'sIn addition to the foregoing, employee McCarthy testifiedthat following the Union's request for recognition deals whichwere formerly approved were no longer being accepted; thattheminimum deal went up from $100 to $150, and that onsome occasions the latter figure was turned down. Giacopellitestified that Pedersen attempted to turn down his deals, but"then they gave it to me because I argued the point."3 8In defense, Pedersen, pointing out that he himself is paid apercentage of profit, considered it ridiculous that he would"throw away [his] own income " In addition to this con-tention, I have considered that there may be factors other thansimply the amount of monetary profit which are involved inmaking a judgment as to whether to accept a deal. Under allthe circumstances, and in view of the Respondent's strongantiunion animus and specific threats to employees to limittheir income because of their union adherence, I believe it tobe a reasonable inference that Pedersen was prepared to foregoasmallprofit in order to further harass and coerce theemployees in retaliation for the latter's union activities.Accordingly, as previously noted, I find and conclude that thestricter standards imposed for accepting deals was but anothertactic utilized by Respondent to interfere with, restrain, andcoerce the employees in the exercise of their Section 7 rights.D. The Alleged 8(a)(3) ViolationsThe complaint alleges that the harassments and depriva-tions, above described, forced the five cards signers (Indich,McCarthy, Karsh, Walker, and Giacopelli) to leave Respond-ent's employ on various dates near the end of June. Theevidence submitted by the five generally supports this allega-tionThus, McCarthy testified that on June 19 he was called36 According to Walker's testimony, Fleis immediately went to acompetitive dealership and bought the identical car, the salesman havinglocated such car in another dealership,so that the car was available.37 The foregoing findings are based upon the credited testimony ofWalker. Pedersen testified that he did not recall the deal,which I believeis unlikely.Fleis was not called as a witness.38 Giacopelli conceded that Pedersen approved a deal on June 3involving a profit of $139.into Pedersen's office (Pedersen and Monahan being present)and interrogated as to how he then stood with reference to theUnionWhen McCarthy remained silent, Pedersen said, "Ofcourse, you realize that you are never going to sell another caratMonahan Ford." Pedersen then offered to exchange a letterof recommendation (which McCarthy could write for himself)for a letter of resignation from McCarthy. He threatened that,in the absence of such a letter from McCarthy, the Respond-ent, upon an inquiry from a future employer, certainly couldnot "give [McCarthy] a good recommendation at all "McCarthy was g.ven a few hours to think over the matter anddiscuss it with his wifeAbout 5 p m. the same day (June 19), Pedersen called himback into his office and asked if he had reached a decisionWhen McCarthy advised that he had decided to "stick it out,"Pedersen became upset and threatened that he (McCarthy)"would never work at another Ford dealer in the country,"and took away the latter's demonstrator, a 1968 Mustang.39Some of the other statements made by Respondent's agentsduring the exit interviewsare revealing as toRespondent'smotivationThus Karsh testified that in speaking to Pedersen,the latter said, "Now that I have the union beat, you arewelcome to stay." Walker testified that he gave the keys to hisdemonstrator to Console who smiled and stated, "... we toldyou we would beat you."Giacopelli testified that Console told him, "It looks likeyou lost the battle."40The Respondent argues that the five quit of their ownvolition as a consequence of resentment caused by Respond-ent's hiring of the part-time salesmen.That may have been afactor in their decision, but it is clearly no defensesince, as Ihave found hereinabove, the hiring of the part-time salesmenwas simply one of the tactics utilized by Respondent to thwartthe union activities of the employees and to undermine theirmajority statusAccordingly, I find and conclude that, byengagingin the harassing tactics above described, the Respond-ent sought to make the working conditions of the regular,full-time salesmen intolerable and to force them to leave itsemploymentThe motivating purpose of Respondent wastherefore, at leastm part, the discouragement of unionmembership and activities, and the terminations of employ-ment constituted constructive discharges in violation of Sec-tion 8(a)(3) and (1) of the Act a iE.The 8(a)(5) Allegation1have heretofore found that by May 31, five of thefull-time automobile salemen of Respondent had designatedand selected the Union as their representative for the purposesof collective bargaining, that during the morning of June 1, theUnion requested recognition and bargaining in a unit ofautomobile salesmen, and on the same date the Respondent39 The foregoing findings are based on the credited testimony ofMcCarthy,as corroborated,in part, byWalker, whooverheard part ofthe conversation at the instanceof McCarthy.Neither Monahan norPedersen was interrogated concerning this interview.40 The foregoing findings are based upon the credited testimony ofthe employeesinvolvedAsabove noted,Console didnot testify andPedersen was not interrogated as to the exit interview with Karsh.41 SeeN.L R.B. v. TennesseePackers, Inc., Frosty Morn Div.,339F.2d 203 (C.A. 6, 1964), and cases cited therein. MONAHAN FORD CORP.failed and refused to recognize and bargain collectively withtheUnion as the exclusive bargaining representative ofRespondent's employees in the said unit 42Ihave also heretofore found that at the time of the Union'srequest for recognition, the employee complement of theRespondent in the aforesaid unit was eight, accordingly, at thetime of the request the Union clearly represented a majority(five)of the employees in the unit The question remainswhether or not the Respondent's failure and refusal to bargainat that time constituted a violation of Section 8(a)(5) of theAct.The legal principles respecting this issue were succinctlystated by the Court of Appeals for the Second Circuit inN.L R B. v. Philamon Laboratories, Inc,298 F.2d 176, 179, asfollowsThe act imposes a duty to bargain in good faith uponrequest whenever a labor organization has been designatedby a majority of employees in an appropriate bargainingunit. The employer must recognize and bargain with suchan organization whether or not it has been certified by theLabor Board.United Mine Workers of America v. ArkansasOak Flooring Co,351U.S. 62 ..(1956),N.L.R.B. vSunrise Lumber & Trim Corp,241 F 2d 620 (2 Cir., 1957),cert.denied 355 U.S. 818 . J1957). To be sure, anemployer laboring under a good faith doubt as to a union'smajority status need not extend recognition Nevertheless,in the absence of such a doubt, the employer has no vestedright to an election.N L R B. v Trlmfit of California,211F 2d 206 (9 Cir , 1954)InN.L R B v Elliott-Williams Co., Inc,345 F 2d 460(C A. 7), the court statedThe duty to bargain is not dependent on a Board electionand certification. An employer may refuse an unequivocaldemand for recognition and bargaining only on the basis ofa good faith doubt of the genuineness of the union's claims,and the union does not withdraw or waive its demand byseeking an election when the employer makes it clear that itwill not recognize the union. [Cases cited.] Where as in thiscase, the union had proof of its majority status readilyavailable and respondent chose not to learn the facts, it"took the chance of what they might be." [Cases cited.]Applying the foregoing principles to the facts in the case atbar, it is clear that a violation has been established Thus, theRespondent's agents chose to ignore and reject the Union'sclaim of majority status and request for recognition andbargaining.No questions concerning majority status wereraised and no doubt of such status, oral or written, good-faithor otherwise, was asserted 43 In short, Respondent "chose notto learn the facts, [and] `took the chance of what they mightbe.'" As I have previously found, the facts sustained theUnion's claim.But the Respondent did not sit idly by and await theUnion's next move. Rather, the Company's president andgeneralmanager immediately embarked upon a campaign todisabuse the employees of the advantages of union organiza-tion. Such campaign took the form of threats, promises of42 The complaintalleges, the answer does not deny, and I find thatthe followingconstitutes a unit appropriatefor the purposes ofcollectivebargaining within the meaning of Section 9(b) of the ActAll full-time andregular part-time automobilesalesmen employed byRespondent at its Flushing,New York,location, excluding all otheremployees,officeclericalemployees,professionalemployees,211benefits, harassing and intimidatory tactics, and the hiring ofnew employees, all of which was designed to dissipate andundermine the employees' adherence to the Union. Clearly,then, the evidence overwhelmingly establishes that the Re-spondent declined to recognize and bargain with the Union notbecause of any good-faith doubt of the Union's majority, butin order to dissipate that majority. I therefore find that theRespondent has refused to bargain collectively in good faith inviolation of Section 8(a)(5) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its interstate operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the ActHaving found that the Respondent unlawfully refused torecognize and bargain collectively with the Union as therepresentative of the majority of its employees in an appro-priateunit, I shall recommend that the Respondent, uponrequest, accord such recognition to and bargain collectivelywith the Union, and, if an understanding is reached, embodysuch understanding in a signed agreement.Ithaving been found that the Respondent constructivelydischarged its employees Jack Indich, Gerald James McCarthy,Leonard A Karsh, John J. Walker, and Frank Giacopelli on orabout the dates set forth by their names in the complaint, itwill be recommended that Respondent offer such employeesimmediate and full reinstatement to their former or sub-stantiallyequivalent positions,without prejudice to theirseniority or other rights and privileges, and make each of themwhole for any loss of earnings he may have suffered by reasonof the discrimination against him, by payment to each of themof a sum of money equal to that which he would have earnedas wages from the date of the discrimination to the date of theoffer of reinstatement in a manner consistent with Boardpolicies as set forth inF.W Woolworth Company,90 NLRB289. Interest on backpay shall be computed in a manner setforth inIsis Plumbing & Heating Co,138 NLRB 716.As the unfair labor practices committed by the Respondentwere of a character which go to the very heart of the Act, itwill be recommended that the Respondent cease and desistfrom infringing in any manner upon the rights of theemployees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the followingguards, and all supervisors as defined in Section2(11) of theAct....43 Contraryto Respondent's contentions in its brief, the Union wasnot undera duty affirmativelyto demonstrate its majority status in theabsence of any challenge thereto madeby Respondent1N.L.R B. v.Trimfit of California, Inc.,211 F.2d 206, 210 (C.A. 9)]. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW(d) Imposing stricter or more arduous working conditionsupon its employees because of their selection of the Union astheir bargaining representative.(e)Hiring additional employees for the purpose of under-mining the Union or otherwise to interfere with, restrain, orcoerce employees in the exercise of their Section 7 rights.(f)Failingor refusing to bargain collectively with theabove-namedUnion as the exclusive collective-bargainingrepresentativeof its employees in the unit herein foundappropriate.(g)Discouraging membership in the above-named Union, orany other labor organization of its employees, by discrimina-torilydischarging,or in any other manner discriminatingagainst,any employee in regard to his hire, tenure, orcondition of employment(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2Take the following affirmative action found necessaryand designed to effectuate the policies of the Act(a)Upon request, recognize and bargain collectively withLocal 868, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as the exclusivecollective-bargaining representative of its employees in theaforesaid unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment,and if an understanding is reached, embody such under-standing into a signed contract.(b)Offer to Jack Indich, Gerald James McCarthy, LeonardA. Karsh, John J. Walker, and Frank Giacopelli immediate,full,and unconditional reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other 'rights, privileges, or working conditions, andmake each whole for any loss of earnings he may havesuffered, in the manner set forth in the section hereof entitled"The Remedy."(c)Notify the employees named in subparagraph (b) aboveif presently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, after dischargefrom the Armed Forces(d) Preserve and, upon request, make available to author-izedagents of the National Labor Relations Board, forexamination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records relevant or necessary in computing theamount of backpay due, and effectuation of provision forreemployment, as herein provided.1Monahan Ford Corporation of Flushing, the Respondentherein, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 868, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act3.By interfering with, restraining, and coercing its employ-ees in the exercise of rights guaranteed them by Section 7 ofthe Act, as found hereinabove, the Respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the hire or tenure ofemployment of the named discnminatees, to discouragemembership in a labor organization, Respondent violatedSection 8(a)(3) and (1) of the Act.5.All full-time and regular part-time automobile salesmenemployed by the Respondent at its Flushing, New York,location, excluding all other employees, office clerical em-ployees, professional employees, guards, and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.6.At all times since May 31, the Union has been the dulydesignated collective-bargaining representative of the em-ployees in the aforesaid unit, within the meaning of Section9(a) of the Act.7.By failing and refusing, on June 1, and at all timesthereafter, to recognize and bargain with the Union as thecollective-bargaining representative of the employees in theaforesaid unit, Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(5) and (1) ofthe Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the Act, it is recommended thattheNationalLabor Relations Board order that the Re-spondent, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Coercively interrogating any of its employees regardingtheir activities on behalf of Local 868, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.(b) Threatening its employees with loss of jobs, wages,blacklisting in the industry, or other reprisals if the employeesselect union representation.(c) Promising its employees benefits and improvements intheirworking conditions and terms of employment to inducethem to refrain from becoming or remaining members of theUnion. MONAHAN FORD CORP.(e) Post at the Company's place of business in Flushing,New York, copies of the attached notice marked "Ap-pendix."44 Copies of said notice, on forms provided by theRegional Director for Region 29 of the Board, after being dulysigned by an authorized representative of the Company, shallbe posted by the Company immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other matenal.(f)Notify the Regional Director for Region 29, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith. 544 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords"a Decision and Order "45 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read-"Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps Respondent has takento comply herewith."APPEN DI XNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that'WE WILL NOT discourage membership in or activities onbehalf of Local 868, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, by discharging any of ouremployees or in any other manner discriminating againstour employees in regard to hire or tenure of employment orany other term or condition of employment, because oftheir union membership or activities.WE WILL NOT coercively interrogate our employeesregarding their union sympathies in order to discourage ouremployees from joining, remaining members of, or assistingLocal 868, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any otherlabor organization.WE WILL NOT threaten our employees with discharge,loss of wages, blacklisting in the industry, or other reprisalsif they select union representation.WE WILL NOT promise our employees benefits andimprovements in their working conditions to induce themto refrain from becoming or remaining members of a unionWE WILL NOT impose stricter or more arduous workingconditions upon our employees because of their selection ofthe Union to represent them.WE WILL NOT hire additional employees for the pur-pose of undermining the Union or otherwise to interferewith, restrain, or coerce employees in the exercise of theirSection 7 rights213WE WILL NOT refuse to bargain collectively with Local868, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of all employees in the appropriate unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employmentWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or remain members of or assist the above-named or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from anyand all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment as author-ized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer Jack Indich, Gerald James McCarthy,Leonard A. Karsh, John J. Walker, and Frank Giacopelli fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and WE WILL make them whole forany loss they may have suffered as a result of thediscrimination against them.WE WILL notify the above-named persons if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.WE WILL, on request, recognize and bargain with Local868, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusivecollective-bargaining representative of our employees in thefollowing appropriate unit:All full-time and regular part-time automobile salesmenemployed by Monahan Ford Corporation of Flushing atitsFlushing,New York, location, excluding all otheremployees, office clerical employees, professional em-ployees,guards, and supervisors as defined in theNational Labor Relations Act, as amended.MONAHAN FORD CORPORATIONOF FLUSHING(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced orcovered by any other matenal.If employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 4th Floor, 16 CourtStreet, Brooklyn, New York 11201, Telephone 596-3535.